Citation Nr: 1629099	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-24 637	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a left knee disability, to include left knee total replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During a May 2016 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran indicated that he wished to withdraw his appeal. 


FINDING OF FACT

On May 26, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of the claim for an increased rating for a left knee disability, to include left knee total replacement. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for a left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim for an increased rating for a left knee disability, to include left knee total replacement, is dismissed.




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


